REID, Judge.
This is one of five cases consolidated with the suit, Louisiana Power and Light Company v. Mrs. Nellie M. Charpentier, La.App., 165 So.2d 614, and for the reasons stated in that opinion it is ordered, adjudged and decreed that the intervention filed in this Court be dismissed at Inter-venor’s costs, and that the judgment of the *621Lower Court be amended to increase the award to the sum of $11.62, and in all other respects the judgment of the Lower Court is affirmed.
Amended and affirmed.